Seawell J.
delivered the Opinion oí tne c^ourt
The taw authorizes the Trustees of the County Courts to contract for the building and repairs of Bridges.™ Whatevef the Trustees do under thiá áüthórity, they do ⅛. behalf of the public j and the Contract is substantially between the public and the ündertáket, through the instru-inent, the County court; and if the undertaker by not performing his agreement, occasions an inconvenience tor the public, he is indictable. There must be Judgment' for the State.